Exhibit 10.11

WELLS FARGO BANK CERTIFICATE OF INCUMBENCY


TO: WELLS FARGO BANK, NATIONAL ASSOCIATION

             The undersigned, Scott M. Gibson, Secretary of PLX TECHNOLOGY,
INC., a corporation created and existing under the laws of the state of
Delaware, hereby certifies to Wells Fargo Bank, National Association (“Bank”)
that (a) the following named persons are duly elected officers of this
corporation and presently hold the titles specified below, (b) said officers are
authorized to act on behalf of this Corporation in transactions with Bank, and
(c) the signature opposite each officer’s name is his or her true signature:





    


     /s/ Michael J. Salameh     

--------------------------------------------------------------------------------

     Michael J. Salameh
President


             The undersigned further certifies that if any of the above-named
officers change, or if, at any time, any of said officers are no longer
authorized to act on behalf of this corporation in transactions with Bank, this
corporation shall immediately provide to Bank a new Certificate of Incumbency.
Bank is hereby authorized to rely on this Certificate of Incumbency until a new
Certificate of Incumbency certified by the Secretary of this corporation is
received by Bank.

             IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed the
corporate seal of said corporation as of                           .





    


     /s/ Scott M. Gibson     

--------------------------------------------------------------------------------

     Scott M. Gibson
Secretary


(SEAL)


--------------------------------------------------------------------------------

WELLS FARGO BANK DISBURSEMENT ORDER


DATE:   October 25, 2000

OFFICE:   Peninsula Technology RCBO, 400 Hamilton Avenue, Palo Alto, CA 94301

Wells Fargo Bank. National Association, is hereby authorized to pay the proceeds
of the credit accommodation to the undersigned granted in the principal amount
of $28,500,000.00 to the order of:

Name Amount

--------------------------------------------------------------------------------

PLX Technology, Inc.   $ 28,500,000     $     $     $     $  





     PLX TECHNOLOGY, INC.


  By:   /s/ Michael J. Salameh     

--------------------------------------------------------------------------------

     Micheal J. Salameh
President



--------------------------------------------------------------------------------

PROMISSORY NOTE

$28,500,000.00 Palo Alto, California October 25, 2000


             FOR VALUE RECEIVED, the undersigned PLXTECHNOLOGY, INC.
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at 400 Hamilton Avenue, Palo Alto,
California, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Twenty Eight Million Five Hundred Thousand Dollars
($28,500,000.00), with interest thereon as set forth herein.

DEFINITIONS:

             As used herein, the following terms shall have the meanings set
forth after each, and any other term defined in this Note shall have the meaning
set forth at the place defined:

        (a)  “Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in California are authorized or required by law to
close.

        (b)  “Fixed Rate Term” means a period of 1, 2, 3, 6, 9 or 12 months, as
designated by Borrower,] during which the entire outstanding principal balance
of this Note bears interest determined in relation to LlBOR, with the
understanding that (i) the initial Fixed Rate Term shall commence on the date
this Note is disbursed, (ii) each successive Fixed Rate Term shall commence
automatically, and without notice to or consent from Borrower, on the first
Business Day following the date on which the immediately preceding Fixed Rate
Term matures, and (iii) if, on the first Business Day of the last Fixed Rate
Term applicable hereto the remaining term of this Note is less than [one (1)
month, said Fixed Rate Term shall be in effect only until the scheduled maturity
date hereof. If any Fixed Rate Term would end on a day which is not a Business
Day, then such Fixed Rate Term shall be extended to the next succeeding Business
Day.

        (c)  “LIBOR” means the rate per annum (rounded upward, if necessary, to
the nearest whole 1/8 of 1%) and determined pursuant to the following formula:

LIBOR = Base LlBOR

--------------------------------------------------------------------------------

100% - LIBOR Reserve Percentage


              (i)  “Base LIBOR” means the rate per annum for United States
dollar deposits quoted by Bank as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies. Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

1


--------------------------------------------------------------------------------

              (ii)  “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Fixed Rate Term.

        (d)  “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

        (a)  Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
fixed rate per annum determined by Bank to be forty-five hundredths of one
percent (0.45%) above LlBOR in effect on the first day of each Fixed Rate Term.
With respect to each Fixed Rate Term hereunder, Bank is hereby authorized to
note the date and interest rate applicable thereto and any payments made thereon
on Bank’s books and records (either manually or by electronic entry) and/or on
any schedule attached to this Note, which notations shall be prima facie
evidence of the accuracy of the information noted. At the time this Note is
disbursed and at the end of each Fixed Rate Term, Borrower shall give Bank
notice specifying the length of the applicable Fixed Rate Term. Any such notice
may be given by telephone so long as (i) if requested by Bank, Borrower provides
to Bank written confirmation thereof not later than three (3) Business Days
after such notice is given, and (ii) such notice is given to Bank prior to 10:00
a.m. on the first day of the Fixed Rate Term, or at a later time during any
Business Day if Bank, at it’s sole option but without obligation to do so,
accepts Borrower’s notice and quotes a fixed rate to Borrower. If Borrower does
not immediately accept a- fixed rate when quoted by Bank, the quoted rate shall
expire and any subsequent LIBOR request from Borrower shall be subject to a
redetermination by Bank of the applicable fixed rate. If Bank has not received
such notice at the time principal is disbursed hereunder or at the end of any
Fixed Rate Term, Borrower shall be deemed to have selected the shortest
pem1itted Fixed Rate Term.

        (b)  Taxes and Regulatory Costs. Borrower shall pay to Bank immediately
upon demand, in addition to any other amounts due or to become due hereunder,
any and all (i) withholdings, interest equalization taxes, stamp taxes or other
taxes (except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LlBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In detem1ining which of the foregoing
are attribut able to any LlBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower .

        (c)  Payment of Interest. Interest accrued on this Note shall be payable
on the 6th day of each month, commencing December 6, 2000.

2


--------------------------------------------------------------------------------

        (d)  Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

REPAYMENT AND PREPAYMENT:

        (a)  Repayment. The outstanding principal balance of this Note shall be
due and payable in full on November 6, 2005.

        (b)  Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.

        (c)  Prepayment. Borrower may prepay principal on this Note at any time
and in the minimum amount of One Hundred Thousand Dollars ($100,000.00);
provided however, that if the outstanding principal balance of this Note is less
than said amount, the minimum prepayment amount shall be the entire outstanding
principal balance hereof. In consideration of Bank providing this prepayment
option to Borrower, or if this Note shall become due and payable at any time
prior to the last day of any Fixed Rate Term by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:

              (i)  Determine the amount of interest which would have accrued
each month on the amount prepaid at the interest rate applicable to such amount
had it remained outstanding until the last day of the Fixed Rate Term applicable
thereto.

              (ii)  Subtract from the amount determined in (i) above the amount
of interest which would have accrued for the same month on the amount prepaid
for the remaining term of such Fixed Rate Term at LlBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

              (iii)  If the result obtained in (ii) for any month is greater
than zero, discount that difference by LIBOR used in (ii) above.

             Each Borrower acknowledges that prepayment of such amount may
result in Bank incurring additional costs, expenses and/or liabilities, and that
it is difficult to ascel1aln the full extent of such costs, expenses and/or
liabilities. Each Borrower, therefore, agrees to pay the above described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum two percent (2.00%)
above the Prime Rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).

EVENTS OF DEFAULT:

             This Note is made pursuant to and is subject to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of October 25, 2000, as amended from

3


--------------------------------------------------------------------------------

time to time (the “Credit Agreement”). Any default in the payment or performance
of any obligation under this Note. or any defined event of default under the
Credit Agreement, shall constitute an “Event of Default” under this Note.

MISCELLANEOUS:

        (a)  Remedies. Upon the occurrence of any Event of Default, the holder
of this Note, at the holder’s option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by each Borrower. Each
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of the holders
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder’s rights and/or the collection of any amounts which
become due to the holder under this Note, and the prosecution or defense of any
action in any way related to this Note, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity .

        (b)  Obligations joint and Several. Should more than one person or
entity sign this Note as a Borrower, the obligations of each such Borrower shall
be joint and several.

        (c)  Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of California.

        IN WITNESS WHEREOF, the Undersigned has executed this Note as of the
date first written above.





     PLX TECHNOLOGY


  By:   /s/ Michael J. Salameh     

--------------------------------------------------------------------------------

     Michael J. Salameh
President


4


--------------------------------------------------------------------------------

SECURITY AGREEMENT: SECURITIES ACCOUNT

        1.  GRANT OF SECURITY INTEREST. For valuable consideration, the
undersigned PLX TECHNOLOGY, INC., or any of them (“Debtor”), hereby grants and
transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) a security interest
in (a) Debtor’s Wells Capital Management Liquidity Account No.000758 (whether
held in Debtor’s name or as a Bank collateral account for the benefit of
Debtor), and all replacements or substitutions therefore, including any account
resulting from a renumbering or other administrative re-identification thereof
(collectively, the “Securities Account”) maintained with WELLS FARGO BANK,
NATIONAL ASSOCIATION, acting through its Investment Group (“Intermediary”), (b)
all financial assets credited to the Securities Account, (c) all security
entitlements with respect to the financial assets credited to the Securities
Account, and (d) any and all other investment property or assets maintained or
recorded in the Securities Account (with all the foregoing defined as
“Collateral”), together with whatever is receivable or received when any of the
Collateral or proceeds thereof are sold, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, (i) all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, (ii) all rights to
payment with respect to any cause of action affecting or relating to any of the
foregoing, and (iii) all stock rights, rights to subscribe, stock splits,
liquidating dividends, cash dividends, dividends paid in stock, new securities
or other property of any kind which Debtor is or may hereafter be entitled to
receive on account of any securities pledged hereunder, including without
limitation, stock received by Debtor due to stock splits or dividends paid in
stock or sums paid upon or in respect of any securities pledged hereunder upon
the liquidation or dissolution of the issuer thereof (hereinafter called
“Proceeds”). Except as otherwise expressly permitted herein, in the event Debtor
receives any such Proceeds, Debtor will hold the same in trust on behalf of and
for the benefit of Bank and Will immediately deliver all such. Proceeds to Bank
in the exact form received, with the endorsement of Debtor if necessary and/or
appropriate undated stock powers duly executed in blank, to be held by Bank as
part of the Collateral, subject to all terms hereof. As used herein, the terms
“security entitlement,” “financial asset” and “investment property” shall have
the respective meanings set forth in the California Uniform Commercial Code.

        2.  OBLIGATIONS SECURED. The obligations secured hereby are the payment
and performance of; (a) all present and future Indebtedness of Debtor to Bank as
described in Section 6 of the Addendum hereto; and (b) all obligations of Debtor
and rights of Bank under this Agreement. The word “Indebtedness” is used herein
in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Debtor, or any of them, heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due. absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether Debtor may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable, but, notwithstanding the generality
of the foregoing definition, shall be limited as set forth In Section 6 of the
Addendum.

        3.  TERMINATION. This Agreement will terminate upon the performance of
all obligations of Debtor to Bank, including without limitation, the payment of
all Indebtedness of Debtor to Bank, and the termination of all commitments of
Bank to extend credit to Debtor, existing at the time Bank receives written
notice from Debtor of the termination of this Agreement.

1


--------------------------------------------------------------------------------

        4.  OBLIGATIONS OF BANK. Bank shall have no duty to take any steps
necessary to preserve the rights of Debtor against prior parties, or to initiate
any action to protect against the possibility of a decline in the market value
of the Collateral or Proceeds. Bank shall not be obligated to take any action
with respect to the Collateral or Proceeds requested by Debtor unless such
request is made in writing and Bank determines, in its sole discretion, that the
requested action would not unreasonably jeopardize the value of the Collateral
and Proceeds as security for the Indebtedness.

        5.  REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to
Bank that: (a) Debtor is the sole owner of the Collateral and Proceeds; (b)
Debtor has the right to grant a security interest in the Collateral and
Proceeds; (c) all Collateral and Proceeds are genuine, free from liens, adverse
claims, setoffs, default, prepayment, defenses and conditions precedent of any
kind or character, except the lien created hereby or as otherwise agreed to by
Bank, or heretofore disclosed by Debtor to Bank, in writing; (d) all statements
contained herein and, where applicable, in the Collateral, are true and complete
in all material respects; (e) no financing statement or control agreement
covering any of the Collateral or Proceeds, and naming any secured party other
than Bank, exists or is on file in any public office or remains in effect: (f)
no person or entity, other than Debtor, Bank and Intermediary, has any interest
in o r control over the Collateral; and (g) specifically with respect to
Collateral and Proceeds consisting of investment securities, instruments,
chattel paper, documents, contracts, insurance policies or any like property ,
(i) all persons appearing to be obligated thereon have authority and capacity to
contract and are bound as they appear to be, and (ii) the same comply with
applicable laws concerning form, content and manner of preparation and
execution.

        6.  COVENANTS OF DEBTOR.

              (a)  Debtor agrees in general: (i) to pay Indebtedness secured
hereby when due; (ii) to indemnify Bank against all losses, claims, demands,
liabilities and expenses of every kind caused by property subject hereto; (iii)
to pay all costs and expenses, including reasonable attorneys’ fees, incurred by
Bank in the perfection and preservation of the Collateral or Bank’s interest
therein and/or the realization, enforcement and exercise of Bank’s rights,
powers and remedies hereunder; (iv) to permit Bank to exercise its powers; (v)
to execute and deliver such documents as Bank deems necessary to create, perfect
and continue the security interests contemplated hereby; and (vi) not to change
its chief place of business (or personal residence, if applicable) or the places
where Debtor keeps any of Debtor’s records concerning the Collateral and
Proceeds without first giving Bank written notice of the address to which Debtor
is moving same.

              (b)  Debtor agrees with regard to the Collateral and Proceeds,
unless Bank agrees otherwise in writing: (i) not to permit any security interest
in or lien on the Collateral or Proceeds, except in favor of Bank and except
liens in favor of Intermediary to the extent expressly permitted by Bank in
writing; (ii) not to hypothecate or permit the transfer by operation of law of
any of the Collateral or Proceeds or any interest therein; (iii) to keep, in
accordance with generally accepted accounting principles, complete and accurate
records regarding all Collateral and Proceeds, and to permit Bank to inspect the
same and make copies thereof at any reasonable time; (iv) if requested by Bank,
to receive and use reasonable diligence to collect Proceeds, in trust and as the
property of Bank, and to immediately endorse as appropriate and deliver such
Proceeds to Bank daily in the exact form in which they are received together
with a collection report in form satisfactory to Bank; (v) in the event Bank
elects to receive payments of Proceeds hereunder, to pay all expenses incurred
by Bank in connection therewith, including expenses of accounting,
correspondence, collection efforts,

2


--------------------------------------------------------------------------------

filing, recording, record keeping and expenses incidental thereto; (vi) to
provide any service and do any other acts which may be necessary to keep all
Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims; and (vii) if the Collateral or Proceeds consists of securities
and so long as no Event of Default exists, to vote said securities and to give
consents, waivers and ratifications with respect thereto, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would impair Bank’s interests in the Collateral and Proceeds or be inconsistent
with or violate any provisions of this Agreement Debtor further agrees that any
party now or at any time hereafter authorized by Debtor to advise or otherwise
act with respect to the Securities Account shall be subject to all tem1s and
conditions contained herein and in any control, custodial or other similar
agreement at any time in effect among Bank, Debtor and In termediary relating to
the Collateral.

        7.  POWERS OF BANK. Debtor appoints Bank its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank’s officers and employees, or any of them, whether or not Debtor
is in default: (a) to perform any obligation of Debtor hereunder in Debtor’s
name or otherwise; (b) to notify any person obligated on any security,
instrument or other document subject to this Agreement of Bank’s rights
hereunder; (c) to collect by legal proceedings or otherwise all dividends,
interest, principal or other sums now or hereafter payable upon or on account of
the Collateral or Proceeds; (d) to enter into any extension, reorganization,
deposit, merger or consolidation agreement, or any other agreement relating to
or affecting the Collateral or Proceeds, and in connection therewith to deposit
or su rrender control of the Collateral and Proceeds, to accept other property
in exchange for the Collateral and Proceeds, and to do and perform such acts and
things as Bank may deem proper I with any money or property received in exchange
for the Collateral or Proceeds, at Bank’s option, to be applied to the
Indebtedness or held by Bank under this Agreement; (e) to make any compromise or
settlement Bank deems desirable or proper in respect of the Collateral and
Proceeds; (f) to insure, process and preserve the Collateral and Proceeds; (g)
to exercise all rights, powers and remedies which Debtor would have, but for
this Agreement, with respect to all Collateral and Proceeds subject hereto; and
(h) to do all acts and things and execute all documents in the name of Debtor or
otherwise, deemed by Bank as necessary, proper and convenient in connection with
the preservation, perfection or enforcement of its rights hereunder. To effect
the purposes of this Agreement or otherwise upon instructions of Debtor, or any
of them, Bank may cause any Collateral and/or Proceeds to be transferred to
Bank’s name or the name of Bank’s nominee. If an Event of Default has occurred
and is continuing and pending foreclosure by Bank of the Collateral, any or all
Collateral and/or Proceeds consisting of securities may be registered, without
notice, in the name of Bank or its nominee, and thereafter Bank or its nominee
may exercise, without notice, all voting and corporate rights at any meeting of
the shareholders of the issuer thereof, any and all rights of conversion,
exchange or subscription, or any other rights, privileges or options pertaining
to such Collateral and/or Proceeds, all as if it were the absolute owner
thereof. The foregoing shall include, without limitation, the right of Bank or
its nominee to exchange, at its discretion, any and all Collateral and/or
Proceeds upon the merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof, or upon the exercise by the issuer
there of or Bank of any right, privilege or option pertaining to any shares of
the Collateral and/or Proceeds, and in connection therewith, the right to
deposit and deliver any and all of the Collateral and/or Proceeds with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as Bank may determine. All of the foregoing rights,
privileges or options may be exercised without liability on the part of Bank or
its nominee except to account for property actually received by Bank. Bank shall
have no duty to exercise any of the

3


--------------------------------------------------------------------------------

foregoing, or any other rights, privileges or options with respect to the
Collateral or Proceeds and shall not be responsible for any failure to do so or
delay in so doing.

        8.  PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds, and upon the failure
of Debtor to do so, Bank at its option may pay any of them and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payments made by Bank shall be obligations of Debtor to Bank,
due and payable immediately upon demand, together with interest at a rate
determined in accordance with the provisions of Section 15 hereof, and shall be
secured by the Collateral and Proceeds, subject to all terms and conditions of
this Agreement.

        9.  EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement: (a) any defined event of
default under any loan or credit agreement relating to or executed in connection
with any Indebtedness, or (b) any default by Borrower under any control,
custodial or other similar agreement in effect among Bank, Debtor and
Intermediary relating to the Collateral.

        10.  REMEDIES. Upon the occurrence of any Event of Default, Bank shall
have the right to declare immediately due and payable all or any Indebtedness
secured hereby and to terminate any commitments to make loans or otherwise
extend credit to Debtor. Bank shall have all other rights, powers, privileges
and remedies granted to a secured party upon default under the California
Uniform Commercial Code or otherwise provided by law, including without
limitation, the right to contact Intermediary and to instruct Intermediary to
deliver all Collateral and/or Proceeds directly to Bank. All rights, powers,
privileges and remedies of Bank shall be cumulative. No delay, failure or
discontinuance of Bank in exercising any right, power, privilege or remedy
hereunder shall affect or operate as a waiver of such right, power, privilege or
remedy; nor shall any single or partial exercise of any such right, power,
privilege or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy.
Any waiver, permit, consent or approval of any kind by Bank of any default
hereunder, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing- It is
agreed that public or private sales, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auction, are all commercially reasonable since differences
in the sales prices generally realized in the different kinds of sales are
ordinarily offset by the differences in the costs and credit risks of such
sales. While an Event of Default exists: (a) Debtor will not dispose of any of
the Collateral or Proceeds except on terms approved by Bank; (b) Bank may
appropriate the Collateral and apply all Proceeds toward repayment of the
Indebtedness in such order of application as Bank may from time to time elect;
(c) Bank may take any action with respect to the Collateral contemplated by any
control, custodial or other similar agreement then in effect among Bank, Debtor
and Intermediary; and (d) at Bank’s request, Debtor will assemble and deliver
all books and records pertaining to the Collateral or Proceeds to Bank at a
reasonably convenient place designated by Bank. For any Collateral or Proceeds
consisting of securities, Bank shall have no obligation to delay a sale of any
portion thereof for the period of time necessary to permit the issuer thereof to
register such securities for public sale under any applicable state or Federal
law, even if the issuer thereof would agree to do so.

        11.  DISPOSITION OF COLLATERAL AND PROCEEDS. Upon the transfer of all or
any part of the Indebtedness, Bank may transfer all or any part of the
Collateral or Proceeds

4


--------------------------------------------------------------------------------

and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred, Bank shall retain all rights, powers, privileges and remedies
herein given. Any proceeds of any disposition of any of the Collateral or
Proceeds, or any part thereof, may be applied by Bank to the payment of expenses
incurred by Bank in connection with the foregoing, including reasonable
attorneys’ fees, and the balance of such proceeds may be applied by Bank toward
the payment of the Indebtedness in such order of application as Bank may from
time to time elect.

        12.  STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid
in full and all commitments by Bank to extend credit to Debtor have been
terminated, the power of sale and all other rights, powers, privileges and
remedies granted to Bank hereunder shall continue to exist and may be exercised
by Bank at any time and from time to time irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder-

        13.  MISCELLANEOUS. (a) The obligations of Debtor are joint and several;
(b) Debtor waives any right (i) to require Bank to make any presentment or
demand, or give any notice of nonpayment or nonperformance, protest, notice of
protest or notice of dishonor hereunder, (ii) to direct the application of
payments or security for any Indebtedness of Debtor, or indebtedness of
customers of Debtor, or (iii) to require proceedings against others or to
require exhaustion of security; and (c) Debtor hereby consents to extensions,
forbearances or alterations of the terms of Indebtedness, the release or
substitution of security, and the release of any guarantors; provided however,
that in each instance, Bank believes in good faith that the action in question
is commercially reasonable in that it does not unreasonably increase the risk of
nonpayment of the Indebtedness to which the action applies. Until all
Indebtedness shall have been p aid in full, no Debtor shall have any right of
subrogation or contribution, and each Debtor hereby waives any benefit of or
right to participate in any of the Collateral or Proceeds or any other security
now or hereafter held by Bank.

        14.  NOTICES. All notices, requests and demands required under this
Agreement must be in writing, addressed to Bank at the address specified in any
other loan documents entered into between Debtor and Bank and to Debtor at the
address of its chief executive office (or personal residence, if applicable)
specified below or to such other address as any party may designate by written
notice to each other party, and Sh811 be deemed to have been given or made as
follows: (a) if personally delivered, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three (3) days after deposit in the U.S.
mail, first class and postage prepaid; and (c) if sent by telecopy, upon
receipt.

        15.  COSTS, EXPENSES AND ATTORNEYS’ FEES, Debtor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges.
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in exercising any right, power, privilege or remedy conferred
by this Agreement or in the enforcement thereof, whether incurred at the trial
or appellate level, in an arbitration proceeding or otherwise, and including any
of the foregoing incurred in connection with any bankruptcy proceeding
(including without limitation, any adversary proceeding, contested matter or
motion brought by Bank or any other person) relating to Debtor or in any way
affecting any of the Collateral or Bank’s ability to exercise any of Its rights
or remedies with respect thereto, All of the foregoing shall be paid by

5


--------------------------------------------------------------------------------

Debtor with interest from the date of demand until paid in full at a rate per
annum equal to the greater of ten percent (10%) or the Prime Rate in effect from
time to time.

        16.  SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

        17.  OBLIGATIONS OF MARRIED PERSONS. Any married person who signs this
Agreement as Debtor hereby expressly agrees that recourse may be had against his
or her separate property for all his or her Indebtedness to Bank secured by the
Collateral and Proceeds under this Agreement.

        18.  SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

        19.  GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the Jaws of the State of California.

        20.  ADDENDUM. Additional terms and conditions relating to the
Securities Account are set forth in an Addendum attached hereto and incorporated
herein by this reference.

             Debtor warrants that its chief executive office (or personal
residence, if applicable) is located at the following address: 390 POTRERO
AVENUE, SUNNYVALE, CA 94086.

             IN WITNESS WHEREOF, this Agreement has been duly executed as of
October 25, 2000.





     PLX TECHNOLOGIES


  By:   /s/ Michael J. Salameh     

--------------------------------------------------------------------------------

     Michael J. Salameh
President


6


--------------------------------------------------------------------------------

ADDENDUM TO SECURITY AGREEMENT: SECURITIES ACCOUNT

             THIS ADDENDUM is attached to and made a part of that certain
Security Agreement: Securities Account executed by PLX TECHNOLOGY, INC. (“
Debtor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”), dated as
of October 25, 2000 (the “Agreement”).

             The following provisions are hereby incorporated into the
Agreement:

        1.  Securities Account Activity. So long as no Event of Default exists,
Debtor, or any party authorized by Debtor to act with respect to the Securities
Account, may (a) receive payments of interest and/or cash dividends earned on
financial assets maintained in the Securities Account, {b) trade financial
assets maintained in the Securities Account, and (c) in addition to the
distributions described in clause (a); withdraw Collateral from the Securities
Account free and clear of Bank’s security interest therein $0 long as the
Collateral Value of the Collateral remaining in the Securities Account after
each such withdrawal is not less than one hundred percent (100%) the outstanding
principal balance of the Indebtedness secured hereby. Without Bank’s prior
written consent, except as permitted by the preceding sentence, neither Debtor
nor any party other than Bank may withdraw or receive any distribution of any C
ollateral from the Securities Account. The Collateral Value of the Securities
Account shall at all times be equal to or greater than one hundred percent
(100%) of the outstanding principal balance of the Indebtedness secured hereby.
In the event that the Collateral Value, for any reason and at any time, is less
than the required amount, Debtor shall promptly make a principal reduction on
the Indebtedness or deposit additional assets of a nature satisfactory to Bank
into the Securities Account, in either case in amounts or with values sufficient
to achieve the required Collateral Value.

        2.  “Collateral Value”. means the percentage set forth below for each
type of Investment property held in the Securities Account at the time of
computation;

              (a)  100% of the face amount of cash and cash equivalents;

              (b)  90% of the market value of obligations of the United States
of America, but not to exceed the face amount;

              (c)  90% of the market fair of commercial paper rated at least A1
by a nationally recognized rating agency, but not to exceed the face amount;

              (d)  85% of the market value of corporate and municipal bonds
(excluding convertible bonds) rated at least AA by a nationally recognized
rating agency, but not to exceed the face amount;

              (e)  85% of the market value of “money market” mutual funds;

with market value, in all instances, determined by Bank in its sole discretion,
and excluding from such computation all WF Securities and Common Trust Funds.

        3.  Exclusion from Collateral. Notwithstanding anything herein to the
contrary, the terms “Collateral” and “Proceeds” do not include, and Bank
disclaims a security interest in all WF Securities and Common Trust Funds now or
hereafter maintained in the Securities Account.

1


--------------------------------------------------------------------------------

        4.  “Common Trust Funds” means common trust funds as described in 12 CFR
9.18 and includes, without limitation, common trust funds maintained by Bank for
the exclusive use of its fiduciary clients.

        5.  “WF Securities” means stock, securities or obligations of Wells
Fargo & Company or of any affiliate thereof (as the term affiliate is defined in
Section 23A of the Federal Reserve Act (12 USC 371(c), as amended from time to
time).

        6.  Limitation on Indebtedness. Notwithstanding anything in this
Agreement to the contrary, the Indebtedness secured hereby is limited to all
obligations of Debtor arising, under or in connection with that certain Term
Note executed by Debtor and payable to the order of Bank, dated as of October
25, 2000, in the original principal amount of $28,500,000.00, and all
extensions, renewals or modifications thereof, and restatements or substitutions
therefore.

             IN WITNESS WHEREOF, this Addendum has been executed as of the same
date as the Agreement.





     PLX TECHNOLOGY, INC


  By:   /s/ Michael J. Salameh     

--------------------------------------------------------------------------------

     Michael J. Salameh
President





     WELLS FARGO BANK,
    NATIONAL ASSOCIATION


  By:   /s/ Sherrill Swan     

--------------------------------------------------------------------------------

     Sherrill Swan
Vice President


2


--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT
(Bank Intermediary)

             THIS SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”) is
entered into as of October 25, 2000, by and among PLX TECHNOLOGY, INC.
(“Customer”), WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its
Investment Group (“Intermediary”), and WELLS FARGO BANK. NATIONAL ASSOCIATION,
acting through its Peninsula Regional Commercial Banking Office (“Secured
Party”).

RECITALS

        A.  Customer maintains that certain Wells Capital Investment Management
Account No.000758 (the “Securities Account”) with Intermediary pursuant to an
agreement between Intermediary and Customer dated as of                    , and
governed by the laws of the State of Ca1ifornia (the “Account Agreement”). and
Customer has granted to Secured Party a security interest in the Securities
Account and all financia1 assets and other property now or at any time hereafter
held in the Securities Account.

        B.  Secured Party, Customer and Intermediary have agreed to enter into
this Agreement to perfect Secured Party’s security interests in the Collateral,
as defined below.

             NOW, THEREFORE, in consideration of their mutual covenants and
promises, the parties agree as follows:

              1.  DEFINITIONS. As used herein;

                     (a)  the term “Collateral” shall mean: (i) the Securities
Account; (ii) all financial assets credited to the Securities Account; (iii) all
security entitlements with respect to the financial assets credited to the
Securities Account; (iv) any and all other investment property or assets
maintained or recorded in the Securities Account; and (v) all replacements or
substitutions for, and proceeds of the sale or other disposition of, any of the
foregoing, including without limitation, cash proceeds; and

                     (b)  the terms “investment property ,” “entitlement order
,” “ financial asset” and “security entitlement” shall have the respective
meanings set forth in the California Uniform Commercial Code. The parties hereby
expressly agree that all property, including without limitation, cash,
certificates of deposit and mutual funds, at any time held in the Securities
Account is to be treated as a “financial asset.”

              2.  AGREEMENT FOR CONTROL. Intermediary is authorized by Customer
and agrees to comply with all entitlement orders originated by Secured Par1y
with respect to the Securities Account, and all other requests or instructions
from Secured Party regarding disposition and/or delivery of the Collateral,
without further consent or direction from Customer or any other party.

              3.  CUSTOMER’S RIGHTS WITH RESPECT TO THE COLLATERAL.

                     (a)  Until Intermediary is notified otherwise by Secured
Party: (i) Customer, or any party authorized by Customer to act with respect to
the Securities Account. may give trading instructions to Intermediary with
respect to Collateral in the Securities Account; (ii) Intermediary may
distribute to Customer or any other party in accordance with Customer’s
directions that por1ion of the Collateral which consists of interest and/or cash
dividends earned on financial assets maintained in the Securities Account: and
(iii) in addition to the distributions described in clause (ii) Intermediary may
distribute to Customer or any other party in accordance with Customer’s
directions any Collateral so long as the Collateral Value (as defined in an
Addendum to Security Agreement: Securities Account of even date herewith, as
amended or replaced from time to time a copy of which is attached hereto) is not
less than the amount required pursuant to said Addendum.

1


--------------------------------------------------------------------------------

                     (b)  Without Secured Party’s prior written consent, except
to the extent permitted by Section 3(a) hereof: (i) neither Customer nor any
party other than Secured Party may withdraw any Collateral from the Securities
Account: and (ii) Intermediary will not comply with any entitlement order or
request to withdraw any Collateral from the Securities Account given by any
party other than Secured Party.

                     (c)  Upon receipt of either written or oral notice from
Secured Party: (i) Intermediary shall promptly cease complying with entitlement
orders and other instructions concerning the Collateral, including the
Securities Account, from all parties other than Secured Party: and (ii)
Intermediary shell not make any further distributions of any Collateral to any
party other than Secured Party, nor permit any further voluntary changes in the
financial assets.

              4.  INTERMEDIARY’S ACKNOWLEDGMENTS. Intermediary acknowledges
that:

                     (a)  The Securities Account is maintained with Intermediary
solely in Customer’s name.

                     (b)  Intermediary has no knowledge of any claim to,
security interest in or lien upon any of the Collateral, except: (i) the
security interests in favor of Secured Party; and (ii) Intermediary’s liens
securing fees and charges, or payment for open trade commitments, as described
in Section 4(c) hereof.

                     (c)  Any claim to, security interest in or lien upon any of
the Collateral which Intermediary now has or at any time hereafter acquires
shall be junior and subordinate to the security interests of Secured Party in
the Collateral, except for Intermediary’s liens securing; (i) fees and charges
owed by Customer with respect to the operation of the Securities Account; and
{ii) payment owed to Intermediary for open trade commitments for purchases in
and for the Securities Account.

              5.  AGREEMENTS OF INTERMEDIARY AND CUSTOMER. Intermediary and
Customer agree that:

                     (a)  Intermediary shall flag its books, records and systems
to reflect Secured Party’s security interests in the Collateral, and shall
provide notice thereof to any party making inquiry as to Customer’s accounts
with Intermediary to whom or which Intermediary is legally required or permitted
to provide information.

                     (b)  Intermediary shall send copies of all statements
relating to the Securities Account simultaneously to Customer and Secured Party.

                     (c)  Intermediary shall promptly notify Secured Party if
any other party asserts any claim to, security interest in or lien upon any of
the Collateral, and Intermediary shall not enter into any control, custodial or
other similar agreement with any other party that would create or acknowledge
the existence of any such other claim, security interest or lien.

                     (d)  Without Secured Party’s prior written consent,
Intermediary and Customer shall not amend, modify or terminate the Account
Agreement, other than; (i) amendments to reflect ordinary and reasonable changes
in Intermediary’s fees and charges for handling the Securities Account; and (ii)
operational changes initiated by Intermediary as long as they do not alter any
of Secured Party’s rights hereunder.

              6.  MISCELLANEOUS.

                     (a)  This Agreement shall not create any obligation or duty
of Intermediary except as expressly set forth herein,

                     (b)  In the event of any conflict between this Agreement
and the Account Agreement or any other agreement between Intermediary and
Customer, the terms of this Agreement shall control.

                     

2


--------------------------------------------------------------------------------

                     (c)  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing (unless otherwise specifically provided) and
delivered to each party at the address or facsimile number set forth below its
signature, or to such other address or facsimile number as any party may
designate by written notice to all other parties. Each such notice, request and
demand shall be deemed given or made as follows: (i) if sent by hand delivery,
upon delivery; (ii) if sent by facsimile upon receipt; and (iii) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid.

                     (d)  This Agreement shall be binding upon and Inure to the
benefit of the heirs, executors. administrators, legal representatives,
successors and assigns of the parties. This Agreement may be amended or modified
only in writing signed by all parties hereto

                     (e)  This Agreement shall terminate upon Intermediary’s
receipt of written notice from Secured Party expressly stating that Secured
Party no longer claims any security interest in the Collateral.

                     (f)  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

             IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first set forth above.





     WELLS FARGO BANK,
    NATIONAL ASSOCIATION,
acting through its Investment Group


  By:       

--------------------------------------------------------------------------------

    





     WELLS FARGO BANK,
    NATIONAL ASSOCIATION,
acting through its Peninsula Regional Commercial Banking Office


  By:   /s/ Sherrill Swan     

--------------------------------------------------------------------------------

     Sherrill Swan
Vice President
Address: P.O. Box 150
Palo Alto, CA 94301
Fax No: 650-328-0814





    


  By:       

--------------------------------------------------------------------------------

     Title:
Address: Fax No:





     PLX TECHNOLOGY, INC.


     /s/ Micheal J. Salameh     

--------------------------------------------------------------------------------

     Micheal J. Salameh
Address:
390 Potrero Avenue
Sunnyvale, CA 94086 Fax No:


3

 

--------------------------------------------------------------------------------

ADDENDUM TO SECURITY AGREEMENT: SECURITIES ACCOUNT

             THIS ADDENDUM is attached to and made a part of that certain
Security Agreement: Securities Account executed by PLX TECHNOLOGY. INC. (“
Debtor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank.”), dated as
of October 25,2000 (the “Agreement”).

             The following provisions are hereby incorporated into the
Agreement:

        1.  Securities Account Activity. So long as no Event of Default exists,
Debtor, or any party authorized by Debtor to act with respect Securities
Account, (b) trade financial assets maintained in the Securities Account. and
(c) in addition to the distributions described in clause (a), withdraw
Collateral from the Securities Account free and clear of Bank’s security
interest therein so long as the Collateral Value of the Collateral remaining in
the Securities Account after each such withdrawal is not less than one hundred
percent (100%) of the outstanding principal balance of the Indebtedness secured
hereby. Without Bank’s prior written consent, except as permitted by the
preceding sentence, .neither Debtor nor any party other than Bank may withdraw
or receive any distribution of any Collateral from the Securities Account. The
Collateral Value of the Securities Account shall at all times be equal to or
greater than one hundred percent (100%) of the outstanding principal balance of
the Indebtedness secured hereby. In the event that the Collateral Value, for any
reason and at any time, is less than the required amount, Debtor shall promptly
make a principal reduction on the Indebtedness or deposit additional assets of a
nature satisfactory to Bank into the Securities Account, in either case in
amounts or with values sufficient to achieve the required Collateral Value.

        2.  “Collateral Value” means the percentage set forth below for each
type of investment property held in the Securities Account at the time of
computation:

              (a)  100% of the face amount of cash and cash equivalents;

              (b)  90% of the market value of obligations of the United States
of America, but not to exceed the face amount;

              (c)  90% of the market value of commercial paper rated at least A1
by a nationally recognized rating agency, but not to exceed the face amount;

              (d)  85% of the market value of corporate and municipal bonds
(excluding convertible bonds) rated at least AA by a nationally recognized
rating agency. but not to exceed the face amount;

              (e)  85% of the market value of “money market” mutual funds;

with market value, in all instances, determined by Bank in its sole discretion,
and excluding from such computation all WF Securities and Common Trust Funds.

        3.  Exclusion from Collateral. Notwithstanding anything herein to the
contrary, the terms “Collateral” and include, and Bank disclaims a security
interest in all WF Securities and Common Trust Funds now or hereafter maintained
in the Securities Account.

1

 

--------------------------------------------------------------------------------

        4.  “Common Trust Funds” means common trust funds as described in 12 CFR
9.18 and includes, without limitation, common trust funds maintained by Bank for
the exclusive use of its fiduciary clients.

        5.  “WF Securities” means stock, securities or obligations of Wells
Fargo & Company or of any affiliate thereof (as the term affiliate is defined in
Section 23A of the Federal Reserve Act (12 USC 371 (c), as amended from time to
time).

        6.  Limitation on Indebtedness. Notwithstanding anything in this
Agreement to the contrary, the Indebtedness secured hereby is limited to all
obligations of Debtor arising under or in connection with that certain Term Note
executed by Debtor and payable to the order of Bank, dated as of October 25,
2000, in the original principal amount of $28,500,000.00, and all extensions,
renewals or modifications thereof, and restatements or substitutions therefor.

             IN WITNESS WHEREOF, this Addendum has been executed as of the same
date as the Agreement.





     PLX TECHNOLOGY, INC.


  By:   /s/ Michael J. Salameh     

--------------------------------------------------------------------------------

     Michael J. Salameh





     WELLS F ARGO BANK
    NATIONAL ASSOCIATION


  By:   /s/ Sherrill Swan     

--------------------------------------------------------------------------------

  Title:   Sherrill Swan
Vice President


2


--------------------------------------------------------------------------------

CREDIT AGREEMENT

             THIS AGREEMENT is entered into as of October 25, 2000, by and
between PLX TECHNOLOGY, INC., a Delaware corporation (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

             Borrower has requested that Bank extend or continue credit to
Borrower as described below, and Bank has agreed to provide such credit to
Borrower on the terms and conditions contained herein.

             NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Bank and Borrower hereby agree as
follows:

ARTICLE I
CREDIT TERMS

SECTION 1.1. TERM LOAN.

        (a)  Term Loan. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make a loan to Borrower in the principal amount of Twenty
Eight Million Five Hundred Thousand Dollars ($28,500,000.00) (“Term Loan”), the
proceeds of which shall be used for the purchase of real estate. Borrower’s
obligation to repay the Term Loan shall be evidenced by a promissory note
substantially in the form of Exhibit A attached hereto (“Term Note”), all terms
of which are incorporated herein by this reference. Bank’s commitment to grant
the Term Loan shall terminate on November 25,2000.

        (b)  Repayment. The principal amount of the Term Loan shall be repaid in
accordance with the provisions of the Term Note.

        (c)  Prepayment. Borrower may prepay principal on the Term Loan solely
in accordance with the provisions of the Term Note.

SECTION 1.2. INTEREST/FEES.

        (a)  Interest. The outstanding principal balance of the Term Note shall
bear interest at the rate of interest set forth in the Term Note; provided,
however, that if and to the extent that the collateral for the Term Loan
described in Section 1.4 below is replaced by a deposit account or other deposit
product acceptable to and maintained at Bank (the “Deposit product”), the Term
Note shall be modified in writing to provide for a rate of interest determined
by Bank based on Bank’s matched maturity cost of funds and such other factors as
Bank then considers appropriate.

        (b)  Computation and Payment. Interest shall be computed on the basis of
a 360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument required hereby.

1


--------------------------------------------------------------------------------

             SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly
organized and existing and in good standing under the laws of the State of
Delaware, and is qualified or licensed to do business (and is in good standing
as a foreign corporation, if applicable) in all jurisdictions in which such
qualification or licensing is required or in which the failure to so qualify or
to be so licensed could have a material adverse effect on Borrower.

             SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each
promissory note, contract, instrument and other document required hereby or at
any time hereafter delivered to Bank in connection herewith (collectively, the
“Loan Documents”) have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower or the party which executes
the same enforceable in accordance with their respective terms.

             SECTION 2.3. NO VIOLATION. The execution, delivery and performance
by Borrower of each of the Loan Documents do not violate any provision of any
law or regulation, or contravene any provision of the Articles of Incorporation
or By-laws, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.

             SECTION 2.4. LITIGATION. There are no pending, or to the best of
Borrower’s knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority , arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing prior to the date hereof.

             SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The financial
statement of Borrower dated June 30,2000, a true copy of which has been
delivered by Borrower to Bank prior to the date hereof, (a) is complete and
correct and presents fairly the financial condition of Borrower, (b) discloses
all liabilities of Borrower that are required to be reflected or reserved
against under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) has been prepared in accordance with
generally accepted accounting principles consistently applied. Since the date of
such financial statement there has been no material adverse change in the
financial condition of Borrower, nor has Borrower mortgaged, pledged, granted a
security interest in or otherwise encumbered any of its assets or properties
except in favor of Bank or as otherwise permitted by Bank in writing.

             SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any
pending assessments or adjustments of its income tax payable with respect to any
year .

             SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture,
contract or instrument to which Borrower is a party or by which Borrower may be
bound that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement to any other obligation of Borrower.

             SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will
hereafter possess, all permits, consents, approvals, franchises and licenses
required and rights to ;all trademarks, trade names, patents, and fictitious
names, if any, necessary to enable it to conduct the business in which it is now
engaged in compliance with applicable raw.

             SECTION 2.9. ERISA. Borrower is in compliance in all material
respects with all applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended or

3


--------------------------------------------------------------------------------

recodified from time to time (“ERISA”); Borrower has not violated any provision
of any defined employee pension benefit plan (as defined in ERISA) maintained or
contributed to by Borrower (each, a “Plan”); no Reportable Event as defined in
ERISA has occurred and is continuing with respect to any Plan initiated by
Borrower; Borrower has met its minimum funding requirements under ERISA with
respect to each Plan; and each Plan will be able to fulfill its benefit
obligations as they come due in accordance with the Plan documents and under
generally accepted accounting principles.

             SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.

             SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed by
Borrower to Bank in writing prior to the date hereof, Borrower is in compliance
in all material respects with all applicable federal or state environmental,
hazardous waste, health and safety statutes, and any rules or regulations
adopted pursuant thereto, which govern or affect any of Borrower’s operations
and/or properties, including without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.

             SECTION 2.12. SUBSIDIARIES. As of the date hereof, the entities
listed in Schedule 2.12 hereto are the only entities in which Borrower owns or
controls directly or indirectly 50% or more of the voting stock or other equity
interests (if not a corporation). Each such entity, together with any others in
which Borrower shall hereafter own or control directly or indirectly 50% or more
of the voting stock or other equity interests (if not a corporation) is referred
to collectively as “Subsidiaries” and individually as a “Subsidiary”.

ARTICLE III
CONDITIONS

             SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The
obligation of Bank to extend any credit contemplated by this Agreement is
subject to the fulfillment to Bank’s satisfaction of all of the following
conditions:

        (a)  Approval of Bank Counsel. All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank’s counsel.

        (b)  Documentation. Bank shall have received, in form and Substance
satisfactory to Bank, each of the following, duly executed:

              (i)  This Agreement and each promissory note or other instrument
required hereby.

              (ii)  Security Agreement: Securities Account.

              (iii)  Addendum to Security Agreement; Securities Account

4


--------------------------------------------------------------------------------

              (iv)  Securities Account Control Agreement.

              (v)  Corporate Resolution; Borrowing

              (vi)  Certificate of Incumbency

              (vii)  Loan Disbursement Order

              (viii)  Such other documents as Bank may require under any other
Section of this Agreement.

        (c)  Financial Condition. There shall have been no material adverse
change, as determined by Bank, in the consolidated financial condition or
business of Borrower, nor any material decline, as determined by Bank, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower and Subsidiaries, taken as a whole.

        (d)  Insurance. Borrower shall have delivered to Bank evidence of
insurance coverage on all Borrowers property, in form, substance, amounts,
covering risks and issued by companies satisfactory to Bank.

             SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation
of Bank to make each extension of credit requested by Borrower hereunder shall
be subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:

        (a)  Compliance. The representations and warranties contained herein and
in each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of each extension of credit by Bank
pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date. no
Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have Occurred and be continuing or shall exist.

        (b)  Documentation. Bank shall have received all additional documents
which may be required in connection with such extension of credit.

ARTICLE IV
AFFIRMATIVE COVENANTS

             Borrower covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower shall, and shall, as applicable, cause each
Subsidiary to, unless Bank otherwise consents in writing:

             SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal,
interest, fees or other liabilities due under any of the Loan Documents at the
times and place and in the manner specified therein, and immediately upon demand
by Bank, the amount by which the outstanding principal balance of any credit
subject hereto at any time exceeds any limitation on borrowings applicable
thereto.

             SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and
records in accordance with generally accepted accounting principles consistently
applied, and permit any representative of Bank, at any reasonable time, to
inspect, audit and examine such books and

5


--------------------------------------------------------------------------------

records, to make copies of the same, and to inspect the properties of Borrower
and Subsidiaries.

             SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the
following, in form and detail satisfactory to Bank:

        (a)  not later than 90 days after and as of the end of each fiscal year,
a complete copy of Borrower’s 10K report filed with the Securities and Exchange
Commission with respect to such fiscal year, together with Borrower’s proxy
statement;

        (b)  not later than 45 days after and as of the end of each fiscal
quat1er, a Complete copy of Borrower’s 10Q report filed with the Securities and
Exchange Commission with respect to such fiscal quarter;

        (c)  from time to time such other information as Bank may reasonably
request

             SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of its business; and Comply with the provisions of all documents
pursuant to which Borrower and each Subsidiary is organized and/or which govern
their continued existence and with the requirements of all laws, rules,
regulations and orders of any governmental authority applicable to Borrower,
each Subsidiary and/or its business.

             SECTION 4.5. INSURANCE—Maintain and keep in force insurance of the
types and in amounts customarily carried in lines of business similar to that of
Borrower and each Subsidiary, including but not limited to fire, extended
coverage, public liability, flood, property damage and workers’ compensation,
with all such insurance carried with companies and in amounts satisfactory to
Bank, and deliver to Bank from time to time at Bank’s request schedules setting
forth all insurance then In effect.

             SECTION 4.6. FACILITIES. Keep all properties useful or necessary to
Borrower’s and each Subsidiary’s business in good repair and condition, and from
time to time make necessary repairs, renewals and replacements thereto so that
such properties shall be fully and efficiently preserved and maintained.

             SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when
due any and all indebtedness, obligations, assessments and taxes both real or
personal, including without limitation federal and state income taxes and state
and local property taxes and assessments, except such (a) as Borrower or any
Subsidiary may in good faith contest or as to which a bona fide dispute may
arise, and (b) for which Borrower or such Subsidiary has made provision, to
Bank’s satisfaction, for eventual payment thereof in the event Borrower is
obligated to make such payment.

             SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of
any litigation pending or threatened against Borrower or any Subsidiary.

             SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower’s consolidated
financial condition as follows using generally accepted accounting principles
consistently applied and used consistently with prior practices (except to the
extent modified by the definitions herein):

6


--------------------------------------------------------------------------------

        (a)  Net income after taxes not less than $1.00 on an annual basis,
determined as of each fiscal year end, with expenses, for purposes of
determining compliance with this covenant, not to include amortization of
(i) goodwill and other purchased intangible assets, (ii) non-cash In process
research and development expense, and (iii) non-cash deferred compensation
expense.

             SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than
five (5) days after the occurrence of each such event or matter) give written
notice to Bank in reasonable Detail of: (a) the occurrence of any Event of
Default, or any condition, event or act which with the giving of notice or the
passage of time or both would constitute an Event of Default; (b) any change in
the name or the organizational structure of Borrower or any Subsidiary ; (C) the
occurrence and nature of any Reportable Event or Prohibited Transaction, each as
defined in ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation of any insurance policy which Borrower or any
Subsidiary is required to maintain, or any uninsured or partially uninsured loss
through liability or property damage, or through fire, theft or any other cause
affecting Borrower’s or any Subsidiary’ s property .

ARTICLE V
NEGATIVE COVENANTS

             Borrower further covenants that so long as Bank remains committed
to extend credit to Borrower pursuant hereto, or any liabilities (whether direct
or contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment In full of all obligations
of Borrower subject hereto, Borrower will not, and will not cause or permit any
Subsidiary to, without Bank’s prior written consent:

             SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit
extended hereunder except for the purposes stated in Article I hereof.

             SECTION 5.2. MERGER, TRANSFER OF ASSETS. Merge into or with any
other entity unless (i) Borrower or a Subsidiary is the surviving entity , (ii)
the boards of directors of all involved entities have approved the transaction,
and (iii) Borrower is in compliance with all terms and conditions of this
Agreement following any such merger, provided, however, that Borrower shall not
merge into a Subsidiary unless Borrower is the surviving entity; make any
substantial change in the nature of Borrower’s or any Subsidiary’s business as
conducted as of the date hereof; or sell, lease, transfer or otherwise dispose
of all or a substantial or material portion of Borrower’s or any Subsidiary’s
assets except in the ordinary course of its business.

             SECTION 5.3. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to
exist a security interest or lien (collectively, “Lien”) in or upon all or any
portion of Borrower’s or any Subsidiary’s assets now owned or hereafter
acquired, except any of the following:

        (a)  any Lien created under any Loan Document;

        (b)  Liens for taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 4. 7: Provided, that no notice
of lien has been filed or recorded with respect thereto;

7


--------------------------------------------------------------------------------

        (c)  suppliers’, carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other similar Liens arising in the ordinary course
of business which are not delinquent for a period of more than thirty days or
which are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;

        (d)  Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

        (e)  Liens on the property securing (i) the non-delinquent performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, (ii) contingent obligations on surety and appeal bonds, and (iii)
other non-delinquent obligations of a like nature; in each case, incurred in the
ordinary course of business;

        (f)  Liens consisting of judgment or judicial attachment liens;
provided, that the enforcement of such Liens is effectively stayed and all such
liens in the aggregate at any time outstanding for Borrower and all Subsidiaries
do not exceed $2,000,000.00;

        (g)  leases, subleases, easements, rights-of-way, encroachments and
other survey defects, restrictions and other similar encumbrances incurred in
the ordinary course of business which do not impose material financial
obligations on the Borrower or any Subsidiary, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of Borrower’s or such Subsidiary’s business;

        (h)  purchase money security interests on equipment acquired or held by
Borrower or any Subsidiary securing indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such equipment;
provided, that (i) any such Lien attaches to such equipment concurrently with or
within 20 days after the acquisition thereof, (ii) such Lien attaches solely to
the equipment so acquired in such transaction, and (iii) the principal amount of
the debt secured thereby does not exceed the cost of such equipment;

        (i)  Liens securing obligations in respect of capital leases on assets
subject to such leases;

        (j)  Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution provided, that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by Borrower or any Subsidiary in excess of those set forth by regulations
promulgated by the FRB, and (ii) such deposit account is not intended by
Borrower to provide collateral to the depository institution;

        (k)  Liens assumed in connection with a business acquisition or merger;
provided, that, such Lien was created prior to such acquisition or merger (and
not in contemplation thereof) and if any such Lien is of a type not permitted
under the other provisions of this Section 5.3, such Lien is satisfied and
terminated within 30 days after such acquisition or merger; and

8


--------------------------------------------------------------------------------

        (l) any Lien existing on property of Borrower or any Subsidiary as of
the date hereof and set forth on Schedule 5.3 hereto; provided, that no such
Lien shall be amended to cover additional property and no such Lien shall be
amended to cover additional Indebtedness.

ARTICLE VI
EVENTS OF DEFAULT

             SECTION 6.1. The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:

        (a)  Borrower shall fail to pay when due any principal, interest, fees
or other amounts payable under any of the Loan Documents.

        (b)  Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.

        (c)  Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those referred to in subsections (a) and (b) above), and
with respect to any such default which by its nature can be cured, such default
shall continue for a period of twenty (20) days from its occurrence.

        (d)  Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract or instrument (other
than any of the Loan Documents) pursuant to which Borrower or any Subsidiary has
incurred any debt or other liability to any person or entity, including Bank,
and, if the debt or other liability is owed to a person or entity other than
Bank, the amount thereof exceeds $2,000,000.00 individually or in the aggregate,
and the default (i) consists of the non-payment of money when due, or is, under
the applicable documentation, of a nature or type which permits the holder of
such debt or liability to accelerate the same.

        (e)  The filing of a notice Of judgment lien against Borrower or any
Subsidiary; or the recording of any abstract of judgment against Borrower or any
Subsidiary in any county in which Borrower or such Subsidiary has an interest in
real property; or the service of a notice of levy and/or of a writ of attachment
or execution, or other like process against the assets of Borrower or any
Subsidiary; or the entry of a judgment against Borrower or any Subsidiary;
provided, however, that the occurrence or existence of Liens permitted under and
within the limitations set forth in Section 5.3(f) shall not constitute an Event
of Default hereunder.

        (f)  Borrower or any Subsidiary shall become insolvent, or shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fall to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Subsidiary shall file a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
(“Bankruptcy Code”), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal

9


--------------------------------------------------------------------------------

law relating to bankruptcy .reorganization or other relief for debtors is filed
or commenced against Borrower or any Subsidiary , or Borrower or any Subsidiary
shall file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower or any Subsidiary shall be
adjudicated a bankrupt, or an order for relief shall be entered against Borrower
by any court of competent jurisdiction under the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors.

        (g)  There shall exist or occur any event or condition which Bank in
good faith and reasonably believes impairs, or is substantially likely to
impair, the prospect of payment by Borrower of its obligations under any of the
Loan Documents, provided that Bank shall provide written notice to Borrower of
the occurrence or existence such event or condition and Borrower shall have 60
days following receipt of such notice in which to cause such event or condition
to be abated to Bank’s reasonable satisfaction.

        (h)  The dissolution or liquidation of Borrower; or Borrower, or any of
its directors, or stockholders holding in excess of 10% of the outstanding
common stock in Borrower, shall take action seeking to effect the dissolution or
liquidation of Borrower.

        (i)  Any change in ownership during the term of this Agreement of an
aggregate of fifty percent (50%) or more of the common stock of Borrower in a
single or in a series of related transactions.

             SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default:
(a) all indebtedness of Borrower under each of the Loan Documents, any term
thereof to the contrary notwithstanding, shall at Bank’s option and without
notice become immediately due and payable without presentment, demand, protest
or notice of dishonor, all of which are hereby expressly waived by each
Borrower; (b) the obligation, if any, of Bank to extend any further credit under
any of the Loan Documents shall immediately cease and terminate; and (c) Bank
shall have all rights, powers and remedies available under each of the Loan
Documents, or accorded by law, including without limitation the right to resort
to any or all security for any credit subject hereto and to exercise any or all
of the rights of a beneficiary or secured party pursuant to applicable law. All
rights, powers and remedies of Bank may be exercised at any time by Bank and
from time to time after the occurrence of an Event of Default, are cumulative
and not exclusive, and shall be in addition to any other rights, powers or
remedies provided by law or equity.

ARTICLE VII
MISCELLANEOUS

             SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank
in exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof-or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

             SECTION 7.2. NOTICES. All notices, requests and demands which any
party is required or may desire to give to any other party under any provision
of this Agreement must be in writing delivered to each party at the following
address:

10


--------------------------------------------------------------------------------

BORROWER:    PLX TECHNOLOGY, INC    390 POTRERO A VENUE    SUNNYVALE, CA 94086  
BANK:    WELLS FARGO BANK, NATIONAL ASSOCIATION    PENINSULA RCBO    400
HAMILTON AVE,    PALO ALTO, CA 94301


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class al’)d postage prepaid; and (c) if sent by telecopy,
upon receipt.

             SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall
pay to Bank immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of Bank’s in-house counsel),
expended or incurred by Bank in connection with (a) the negotiation and
preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellat e level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

             SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
legal representatives, successors and assigns of the parties; provided however,
that Borrower may not assign or transfer its interest hereunder without Bank’s
prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, [any guarantor hereunder or the business of such guarantor,] or any
collateral required hereunder.

             SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the
other Loan Documents constitute the entire agreement between Borrower and Bank
with respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be-amended or modified only in writing signed by each
party hereto.

             SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made
and entered into for the sole protection and benefit of the parties hereto and
their respective permitted successors and assigns, and no other person or entity
shall be a third party beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any other of the Loan
Documents to which it is not a party.

11


--------------------------------------------------------------------------------

             SECTION 7.7. TIME. Time is of the essence of each and every
provision of this Agreement and each other of the Loan Documents.

             SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

             SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any
number of counterparts, each of which when executed and delivered shall be
deemed to be an original, and all of which when taken together shall constitute
one and the same Agreement.

             SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by
and construed in accordance with the laws of the State of California.

             SECTION 7.11. ARBITRATION.

        (a)  Arbitration. Upon the demand of any party, any Dispute shall be
resolved by binding arbitration in accordance with the terms of this Agreement.
A “ Dispute” shall mean any action, dispute, claim or controversy of any kind,
whether in contract or tort, statutory or common law, legal or equitable, now
existing or hereafter arising under or in connection with, or in any way
pertaining to, any of the Loan Documents, or any past, present or future
extensions of credit and other activities, transactions or obligations of any
kind related directly or indirectly to any of the Loan Documents, including
without limitation, any of the foregoing arising in connection with the exercise
of any self help, ancillary or other remedies pursuant to any of the Loan
Documents. Any party may by summary proceedings bring an action in court to
compel arbitration of a Dispute. Any party who fails or refuses to submit to
arbitrat ion following a lawful demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
Dispute.

        (b)  Governing Rules. Arbitration proceedings shall be administered by
the American Arbitration Association (“AAA”) or such other administrator as the
parties shall mutually agree upon in accordance with the AAA Commercial
Arbitration Rules. All Disputes submitted to arbitration shall be resolved in
accordance with the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the Loan
Documents. The arbitration Shall be conducted at a location in California
selected by the AAA or other administrator. If there is any inconsistency
between the terms hereof and any such rules, the terms and procedures set forth
herein shall control. All statutes of limitation applicable to any Dispute shall
apply to any arbitration proceeding. All discovery activities shall be expressly
limited to matters directly relevant to the Dispute being arbitrated. Judg ment
upon any award rendered in an arbitration may be entered in any court having
jurisdiction; provided however, that nothing contained herein shall be deemed to
be a waiver by any party that is a bank of the protections afforded to it under
12 U.S.C. §91 or any similar applicable state law.

        (c)  No Waiver; Provisional Remedies, Self-Help and Foreclosure. No
provision hereof shall limit the right of any party to exercise self-help
remedies such as setoff, foreclosure against or sale of any real or personal
property collateral or security, or to obtain provisional or ancillary remedies,
including without limitation injunctive relief, sequestration, attachment,
garnishment or the appointment of a receiver, from a court of competent
jurisdiction before, after or during the

12


--------------------------------------------------------------------------------

pendency of any arbitration or other proceeding. The exercise of any such remedy
shall not waive the right of any party to compel arbitration or reference
hereunder.

        (d)  Arbitrator Qualifications and Powers; Awards. Arbitrators must be
active members of the California State Bar or retired judges of the state or
federal judiciary of California, with expertise in the substantive laws
applicable to the subject matter of the Dispute. Arbitrators are empowered to
resolve Disputes by summary rulings in response to motions filed prior to the
final arbitration hearing. Arbitrators (i) shall resolve all Disputes in
accordance with the substantive law of the State of California, (ii) may grant
any remedy or relief that a court of the State of California could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award, and (iii) shall have the power to award recovery of all
costs and fees, to impose sanctions and to take such other actions as they deem
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Any Dispute in which the amount in controversy is $5,000,000 or less shall
be decided by a single arbitrator who shall not render an award of greater than
$5,000,000 (Including damages, costs, fees and expenses). By submission to a
single arbitrator, each party expressly waives any right or claim to recover
more than $5,000,000. Any Dispute in which the amount in controversy exceeds
$5,000,000 shall be decided by majority vote of a panel of three arbitrators;
provided however, that all three arbitrators must actively participate in ell
hearings and deliberations.

        (e)  Real Property Collateral; Judicial Reference. Notwithstanding
anything herein to the contrary , no Dispute shall be submitted to arbitration
if the Dispute concerns indebtedness secured directly or indirectly, in whole or
in part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such Dispute is not submitted to arbitration, the Dispute shall be referred to a
referee In accordance with California Code of Civil Procedure Section 638 et
seq., an d this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

        (f)  Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the Dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation, or to the extent necessary to exercise any judicial review rights
set forth herein. If more than one agreement for arbitration by or between the
parties potentially applies to a Dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the Dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

13


--------------------------------------------------------------------------------

             IN WITNESS WHEREOF- the parties hereto have caused this Agreement
to be executed as of the day and year first written above.





     PLX TECHNOLOGY, INC.


  By:   /s/ Michael J. Salameh     

--------------------------------------------------------------------------------

     Michael J. Salameh
President





     WELLS FARGO BANK,
    NATIONAL ASSOCIATION


  By:   /s/ Sherrill Swan     

--------------------------------------------------------------------------------

     Sherrill Swan
Vice President


14


--------------------------------------------------------------------------------

SCHEDULE 2.12

Subsidiaries

PLX Technology LTD, a U.K. Corporation

Sebring networks, Inc., a Delaware corporation

15


--------------------------------------------------------------------------------

EXHIBIT A

PROMISSORY NOTE

$28,500,000.00 Palo Alto, California October 25, 2000


             FOR VALUE RECEIVED, the undersigned PLX TECHNOLOGY, INC.
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at 400 Hamilton Avenue, Palo Alto,
California, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Twenty Eight Million Five Hundred Thousand Dollars
($28,500,000.00), with interest thereon as set forth herein.

DEFINITIONS:

             As used herein, the following terms shall have the meanings set
forth after each, and any other term defined in this Note shall have the meaning
set forth at the place defined:

        (a)  “Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in California are authorized or required by law to
close.

        (b)  “Fixed Rate Term” means a period of 1, 2, 3,6, 9 or 12 months, as
designated by Borrower,] during which the entire outstanding principal balance
of this Note bears interest determined in relation to LIBOR, with the
understanding that (i) the initial Fixed Rate Term shall commence on the date
this Note is disbursed, (ii) each successive Fixed Rate Term shall commence
automatically, and without notice to or consent from Borrower, on the first
Business Day following the date on which the immediately preceding Fixed Rate
Term matures, and (iii) if, on the first Business Day of the last Fixed Rate
Term applicable hereto the remaining term of this Note is less than [one (1)
month, said Fixed Rate Term shall be in effect only until the scheduled maturity
date hereof. If any Fixed Rate Term would end on a day which is not a Business
Day, then such Fixed Rate Term shall be extended to the next succeeding Business
Day.

        (c)  “LIBOR” means the rate per annum (rounded upward, if necessary, to
the nearest whole 1/8 of 1 %) and determined pursuant to the following formula:

LIBOR = Base LlBOR

--------------------------------------------------------------------------------

100% - LIBOR Reserve Percentage


               (i)  “Base LIBOR” means the rate per annum for United States
dollar deposits quoted by Bank as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an
amount approximately equal to the principal amount to which such Fixed Rate Term
applies. Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar . deposits on the London
Inter-Bank Market.

1


--------------------------------------------------------------------------------

              (ii)  “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for .’Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Fixed Rate Term.

        (d)  “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

        (a)  Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
fixed rate per annum determined by Bank to be forty-five hundredths of one
percent (0.45%%) above LIBOR in effect on the first day of each Fixed Rate Term.
With respect to each Fixed Rate Term hereunder, Bank is hereby authorized to
note the date and interest rate applicable thereto and any payments made thereon
on Bank’s books and records (either manually or by electronic entry) and/or on
any schedule attached to this Note, which notations shall be prima facie
evidence of the accuracy of the information noted. At the time this Note is
disbursed and at the end of each Fixed Rate Term, Borrower shall give Bank
notice specifying the length of the applicable Fixed Rate Term. Any such notice
may be given by telephone so long as (i) if requested by Bank, Borrower pr
ovides to Bank written confirmation thereof not later than three (3} Business
Days after such notice is given, and (ii} such notice is given to Bank prior to
10:00 a.m. on the first day of the Fixed Rate Term, or at a later time during
any Business Day if Bank, at ifs sole option but without obligation to do so,
accepts Borrower’s notice and quotes a fixed rate to Borrower. If Borrower does
not immediately accept a fixed rate when quoted by Bank, the quoted rate shall
expire and any subsequent LIBOR request from Borrower shall be subject to a
redetermination by Bank of the applicable fixed rate. If Bank has not received
such notice at the time principal is disbursed hereunder or at the end of any
Fixed Rate Term, Borrower shall be deemed to have selected the shortest
permitted Fixed Rate Term.

        (b)  Taxes and Regulatory Costs. Borrower shall pay to Bank immediately
upon demand, in addition to any other amounts due or to become due hereunder,
any and all (i} withholdings, interest equalization taxes, stamp taxes or other
taxes (except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LlBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attribut able to any LlBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.

        (c)  Payment of Interest. Interest accrued on this Note shall be payable
on the 6th day of each month, commencing December 6, 2000.

2


--------------------------------------------------------------------------------

        (d)  Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

REPAYMENT AND PREPAYMENT:

        (a)  Repayment. The outstanding principal balance of this Note shall be
due and payable in full on November 6, 2005.

        (b)  Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.

        (c)  Prepayment. Borrower may prepay principal on this Note at any time
and in the minimum amount of One Hundred Thousand Dollars ($100,000.00);
provided however, that if the outstanding principal balance of this Note is less
than said amount, the minimum prepayment amount shall be the entire outstanding
principal balance hereof. In consideration of Bank providing this prepayment
option to Borrower, or if this Note shall become due and payable at any time
prior to the last day of any Fixed Rate Term by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:

              (i)  Determine the amount of interest which would have accrued
each month on the amount prepaid at the interest rate applicable to such amount
had it remained outstanding until the last day of the Fixed Rate Term applicable
thereto.

              (ii)  Subtract from the amount determined in (i) above the amount
of interest which would have accrued for the same month on the amount prepaid
for the remaining term of such Fixed Rate Term at LlBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

              (iii)  If the result obtained in (ii) for any month is greater
than zero, discount that difference by LIBOR used in (ii) above.

Each Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Each Borrower, therefore, agrees to pay the above- described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum two percent (2.00%)
above the Prime Rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).

EVENTS OF DEFAULT:

             This Note is made pursuant to and is subject to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of October 25, 2000, as amended from

3


--------------------------------------------------------------------------------

time to time (the “Credit Agreement”). Any default in the payment or performance
of any obligation under this Note, or any defined event of default under the
Credit Agreement, shall constitute an “Event of Default” under this Note.

MISCELLANEOUS:

        (a)  Remedies. Upon the occurrence of any Event of Default, the holder
of this Note, at the holder’s option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by each Borrower. Each
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of the holder’s
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder’s rights and/or the collection of any amounts which
become due to the holder under this Note, and the prosecution or defense of any
action in any way related to this Note, including without limit ation, any
action for declaratory relief, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (Including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to any Borrower or any other person or entity.

        (b)  Obligations Joint and Several. Should more than one person or
entity sign this Note as a Borrower, the obligations of each such Borrower shall
be joint and several.

        (c)  Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of California.

             IN WITNESS WHEREOF, the undersigned has executed this Note as of
the date first written above.





     PLX TECHNOLOGY, INC.


  By:   /s/ Micheal J. Salameh     

--------------------------------------------------------------------------------

     Michael J. Salameh
President


4
